Exhibit 10.14

 

SEVERANCE AGREEMENT

 

This Agreement is made as of the 8th day of November, 2000 between TANGRAM
ENTERPRISE SOLUTIONS, INC., a Pennsylvania corporation (“Tangram”), and Ron
Nabors (“Employee”) against the following background:

 

A. Employee is employed by Tangram as Senior Vice President, Worldwide Sales and
Customer Care.

 

B. Employee possesses knowledge, experience and skill that Tangram believes are
important for the future growth and success of Tangram.

 

C. The parties now wish to enter into this Severance Agreement.

 

NOW, THEREFORE, intending to be legally bound hereby, and in consideration of
the mutual agreements contained herein, the parties hereto agree as follows:

 

1. Definitions. The following terms shall have the meanings assigned for
purposes of this Agreement:

 

(a) “Cause” means (i) conviction in a court of law for any felony offense which
was committed in connection with the Employee’s employment with Tangram or which
materially and adversely affects the reputation or business activities of
Tangram, (ii) willful misconduct which materially and adversely affects the
reputation or business activities of Tangram and which continues after written
notice by the Company to the Employee or (iii) the Employee’s continuing
material refusal to perform his duties as an employee, after receiving written
notice from the Board of Directors of Tangram stating with specificity the
nature of such failure or such refusal and, if requested by the Employee within
ten days thereafter, the Employee’s opportunity to appear before the Board of
Directors to respond to such notice.

 

(b) “Termination of Employment” means (i) termination by Tangram of the
employment of the Employee with Tangram for any reason other than death,
physical or mental incapacity or Cause.

 

2. Termination of Employment. In the event of a Termination of Employment,
Tangram shall, in addition to any amounts due for periods prior to the
Termination of Employment:

 

(a) pay the Employee an amount equal to twelve (12) months of the Employee’s
annual salary at the rate in effect as of the effective date of the Termination
of Employment, payable in equal installments at such times as Tangram pays other
senior executives; provided that if a reduction in salary serves as the basis
for Termination of Employment, then such salary shall be the salary in effect
prior to such reduction.



--------------------------------------------------------------------------------

(b) pay the Employee a pro rata portion of the annual bonus and/or commission to
which the Employee would otherwise, but for the Termination of Employment, have
been entitled for the year in which the Termination of Employment occurred
proportionate to the portion of the year the Employee was employed by Tangram
prior to the Termination of Employment; and

 

(c) for a period of twelve (12) months following the Termination of Employment,
continue or cause to be continued, at no cost to the Employee, medical care and
life insurance benefits at least substantially the same as those furnished to
the Employee by Tangram immediately prior to the Termination of Employment.

 

3. Agreement Not to Compete. In the event of a Termination of Employment, the
Employee shall not, during a period of one year following his Termination of
Employment, participate without the written consent of Tangram as an employee,
officer, consultant, director, advisor or otherwise in the management or
operation of any business enterprise that engages in direct competition with any
business conducted by Tangram at the time of the Termination of Employment. The
limitations of this paragraph shall not apply to the mere ownership of
securities in any enterprise.

 

4. Confidentiality. The Employee agrees that during and after his employment
with Tangram the Employee will not divulge or appropriate to the Employee’s own
use or the use of others any secret or confidential information or knowledge
pertaining to the business of Tangram obtained during the Employee’s employment
by Tangram unless the information is first disclosed to him by a person not
currently or previously associated with Tangram or becomes publicly known
through no fault of the Employee.

 

5. Effect of Agreement. If the employment of the Employee by Tangram is
terminated in a fashion that does not constitute a Termination of Employment,
the Employee shall have no rights, benefits or obligations under this Agreement
other than to comply with Section 4, provided, however, that this Agreement
shall not limit any other rights or benefits to which he may be entitled as a
result of the Employee’s termination.

 

6. Withholding of Taxes. Tangram may withhold from any payments under this
Agreement all federal, state or local taxes as shall be required pursuant to any
law, regulation or ruling.

 

7. Notices. Any notices or other communications under this Agreement shall be
sufficient if in writing and delivered in person or sent by fax (with
confirmation), reputable overnight delivery or registered or certified mail to
the Employee at the last address the Employee has filed in writing with Tangram
or, in the case of Tangram, at its principal executive offices.

 

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties in connection with the subject matter hereof, supersedes any and all



--------------------------------------------------------------------------------

prior agreements or understanding between the parties with respect to the
subject matter hereof except as provided in the Change of Control Agreement and
may only be changed by agreement in writing between the parties.

 

9. Assignment. This Agreement shall be binding upon the parties hereto, the
heirs and legal representatives of the Employee and successors and assigns of
Tangram. Tangram shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of Tangram, by agreement in form and substance satisfactory
to the Employee, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that Tangram would be required to perform it
if no such succession had taken place.

 

10. Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the substantive laws of the Sate of North Carolina.

 

TANGRAM ENTERPRISE SOLUTIONS, INC.

By:

 

/s/ Norman L. Phelps

--------------------------------------------------------------------------------

Name:

Title:

 

Norman L. Phelps

President and CEO

 

 

/s/ Ron Nabors         

--------------------------------------------------------------------------------

Ron Nabors